The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dervis Magistre on 3 August 2022.
The application has been amended as follows:
1. (Currently Amended) A method for ascertaining particular pieces of status information for at least one geographical position with the aid of autonomous or semi-autonomous vehicles, the method comprising: 
detecting, by at least one autonomous or semi-autonomous vehicle, pieces of information from its surroundings during a drive using at least one surroundings sensor; 
carrying out, by the at least one autonomous or semi-autonomous vehicle, a planning of an instantaneous travel trajectory of the at least one autonomous or semi-autonomous vehicle based on the detected pieces of information; 
detecting, by the at least one autonomous or semi-autonomous vehicle, additional pieces of information from the surroundings using the at least one surroundings sensor, during a stop caused by: (1) an instantaneous traffic situation, or (11) a traffic sign, or (iii) another piece of traffic infrastructure, the detected additional pieces of information not being used by the at least one autonomous or semi-autonomous vehicle for planning its instantaneous travel trajectory; 
conveying, by the at least one autonomous or semi-autonomous vehicle, the detected additional pieces of information, together with a respective geographical position at which the detected additional pieces of information have been detected, in [[the]] a form of data to an external server; and
using, by the external server, the data received from the at least one autonomous or semi-autonomous vehicle, to ascertain at least one piece of status information for the respective geographical position.
2. (Currently Amended) The method as recited in claim 1, wherein the at least one autonomous or semi-autonomous vehicle identifies vehicles and/or passers-by and/or other objects and/or weather conditions in its surroundings during the stop using the at least one surroundings sensor, and ascertains as the additional pieces of information, autonomous or semi-autonomous vehicles and/or the passers-by and/or the other objects and/or the weather conditions, identified by the at least one autonomous or semi-autonomous vehicle.
3. (Currently Amended) The method as recited in claim 1, wherein, during the stop, the at least one autonomous or semi-autonomous vehicle ascertains, as the additional piece of information, instantaneous weather conditions at its whereabouts using the at least one surroundings sensor.
4. (Currently Amended) The method as recited in claim 1, wherein the external server uses the additional pieces of information received from the at least one autonomous or semi-autonomous vehicle to determine at least one of the following pieces of status information for the respective geographical position:
traffic density of vehicles and/or traffic density of passers-by;
local weather conditions and/or regional weather conditions;
extent and progress of construction sites;
status of roads, buildings, and other structures;
status of traffic infrastructures;
degree of occupancy of existing parking areas;
efficiency of traffic routing and/or traffic control;
need for maintenance operations of the roads and/or need for cleaning operations of the roads and/or of other traffic infrastructures;
status of vegetation.
5. (Currently Amended) The method as recited in claim 1, wherein the external server sends a request relating to particular additional pieces of information to the at least one autonomous or semi-autonomous vehicle to request the at least one autonomous or semi-autonomous vehicle to convey to the server the particular additional pieces of information from at least one geographical position, and the at least one autonomous or semi-autonomous vehicle ascertains the requested particular additional pieces of information and sends the requested particular additional pieces of information to the external server as a response to the request.
6. (Currently Amended) The method as recited in claim 1, wherein the at least one autonomous or semi-autonomous vehicle ascertains its geographical position using a satellite-assisted navigation unit and/or using a feature map, and sends the ascertained geographical position in [[the]] a form of data to the external server.
7. (Original) The method as recited in claim 1, wherein the external server receives corresponding additional pieces of information and associated geographical positions from multiple vehicles and uses the received corresponding additional pieces of information and the received associated geographical positions for ascertaining at least one piece of status information for at least one geographical position.
8. (Currently Amended) The method as recited in claim 1, wherein the additional pieces of information are transmitted from the at least one autonomous or semi-autonomous vehicle to the external server using a car-to-x communication link, of a mobile radio communication link and/or of another wireless communication link.
9. (Currently Amended) A control unit for an autonomous or semi-autonomous vehicle, the control unit, comprising a computer, configured to: 
detect pieces of information from surroundings of the autonomous or semi-autonomous vehicle during a drive using at least one surroundings sensor; 
carry out a planning of an instantaneous travel trajectory of the autonomous or semi-autonomous vehicle based on the detected pieces of information obtained; 
detect additional pieces of information from the surroundings of the autonomous or semi-autonomous vehicle using the at least one surroundings sensor during a stop caused by an instantaneous traffic situation and/or a traffic sign and/or another piece of traffic infrastructure, the detected additional pieces of information not being used for planning the instantaneous travel trajectory of the autonomous or semi-autonomous vehicle; and 
convey the detected additional pieces of information, together with a respective geographical position at which the additional pieces of information have been detected, in in [[the]] a form of data to an external server. 
10. (Currently Amended) A system for ascertaining particular pieces of status information for at least one geographical position with in [[the]] an aid of autonomous or semi-autonomous vehicles, comprising: 
at least one autonomous or semi-autonomous vehicle; and 
an external server; 
wherein the at least one autonomous or semi-autonomous vehicle is configured to detect pieces of information from its surroundings during a drive using at least one surroundings sensor, and to carry out a planning of an instantaneous travel trajectory of the vehicle based on the detected pieces of information; 
wherein the at least one autonomous or semi-autonomous vehicle is further configured to detect additional pieces of information from the surroundings of the at least one autonomous or semi-autonomous vehicle using the at least one surroundings sensor during a stop caused by an instantaneous traffic situation and/or a traffic sign and/or another piece of traffic infrastructure, the detected additional pieces of information not being used for planning the instantaneous travel trajectory of the at least one autonomous or semi-autonomous vehicle; 
wherein the at least one autonomous or semi-autonomous vehicle is further configured to convey the detected additional pieces of information, together with a respective geographical position at which the additional pieces of information have been detected, in [[the]] a form of data to the external server; and the external server is configured to ascertain at least one piece of status information for the respective geographical position with using the data received from the at least one autonomous or semi-autonomous vehicle.
11. (Original) The system as recited in claim 10, wherein the vehicle or the external server includes an artificial intelligence.
12. (Currently Amended) A non-transitory computer-readable medium on which is stored a computer program including instructions for ascertaining particular pieces of status information for at least one geographical position with the aid of autonomous or semi-autonomous vehicles, the computer program, when executed by a computer, causing the computer to perform a method, the method comprising:  
detecting, by at least one autonomous or semi-autonomous vehicle, pieces of information from its surroundings during a drive using at least one surroundings sensor; 
carrying out, by the at least one autonomous or semi-autonomous vehicle, a planning of an instantaneous travel trajectory of the at least one autonomous or semi-autonomous vehicle based on the detected pieces of information; 
detecting, by the at least one autonomous or semi-autonomous vehicle, additional pieces of information from the surroundings using the at least one surroundings sensor, during a stop caused by: (1) an instantaneous traffic situation, or (ii) a traffic sign, or (iii) another piece of traffic infrastructure, the ascertained detected additional pieces of information not being used by the at least one autonomous or semi-autonomous vehicle for planning its instantaneous travel trajectory; 
conveying, by the at least one autonomous or semi-autonomous vehicle, the detected additional pieces of information, together with a respective geographical position at which the detected additional pieces of information have been detected, in the form of data to an external server; and
using, by the external server, the data received from the at least one autonomous or semi-autonomous vehicle, to ascertain at least one piece of status information for the respective geographical position.
ALLOWABLE SUBJECT MATTER
Claims 1-12 are pending and allowed.  Claims 1-6, 8-10, and 12 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Byun US 2016/0229404 (A1) teaches a method for controlling a vehicle based on crowdsourcing data. According to the method, the vehicle transmits a route request to a server, receive navigation information in response to the route request, controls an operation of the vehicle based on the transmitted navigation information, collects vehicle driving data, during driving according to the transmitted navigation information, transmits the collected data to the server, receives generated crowdsourcing data, updates the transmitted navigation information based on the received crowdsourcing data, and controls the operation of the vehicle based on the updated navigation information.
In regarding to independent claims 1, 9, 10, and 12, Byun taken either individually or in combination with other prior art of record fails to teach or render obvious a control unit, system and method comprising detecting, by at least one autonomous or semi-autonomous vehicle, pieces of information from its surroundings during a drive using at least one surroundings sensor; carrying out, by the at least one autonomous or semi-autonomous vehicle, a planning of an instantaneous travel trajectory of the at least one autonomous or semi-autonomous vehicle based on the detected pieces of information; detecting, by the at least one autonomous or semi-autonomous vehicle, additional pieces of information from the surroundings using the at least one surroundings sensor, during a stop caused by: (1) an instantaneous traffic situation, or (ii) a traffic sign, or (iii) another piece of traffic infrastructure, the ascertained detected additional pieces of information not being used by the at least one autonomous or semi-autonomous vehicle for planning its instantaneous travel trajectory; conveying, by the at least one autonomous or semi-autonomous vehicle, the detected additional pieces of information, together with a respective geographical position at which the detected additional pieces of information have been detected, in the form of data to an external server; and using, by the external server, the data received from the at least one autonomous or semi-autonomous vehicle, to ascertain at least one piece of status information for the respective geographical position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667